—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered on September 23, 1988, convicting defendant, upon her plea of guilty, of forgery in the second degree and sentencing defendant to an indeterminate prison term of 1 to 3 years, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Also, defendant was sentenced in accordance with her plea bargain and within statutory guidelines. "Having received the benefit of [her] bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.)
We further note defendant breached the terms of the plea bargain and has been released from prison. We find no compelling reason to reduce her parole time. Concur—Kupferman, J. P., Sullivan, Ross, Ellerin and Wallach, JJ.